

AMENDMENT NO. 1 TO NOTE AND SECURITY AGREEMENT DATED AUGUST 11,
2005 AND NOTE DATED DECEMBER 14, 2005, OF OBLIO TELECOM, INC., A
DELAWARE CORPORATION


December 29, 2006


Reference is made to that certain Note and Security Agreement dated August 11,
2005, made by Oblio Telecom, Inc., a Delaware corporation (the "Borrower") in
favor F&L LLP (the "Lender") in the original principal amount of Two Million
Five Hundred Thousand Dollars ($2,500,000) (the “Original Note”), and that
certain Note dated December 14, 2005, made by Borrower in favor the Lender in
the original principal amount of Two Million Three Hundred Twenty Two Thousand
Eight Hundred and Fifty Dollars ($2,322,850) (the “Second Note”, and together
with the Original Note, the “Notes”).
 
WHEREAS the Borrower and Lender wish to amend certain terms of the Notes;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:



1.  
The Maturity Date (as defined in the Notes) of each of the Notes shall be March
31, 2009.




2.  
The interest rate for each of the Notes is hereby amended to 5% per annum.




3.  
The Borrower shall make an aggregate amortized payment with respect to the Notes
of $178,930 per month (based upon a 27 month amortization schedule), commencing
January 31, 2007 and the last day of each month thereafter until the Maturity
Date. Such payments shall be apportioned among the Notes relative to the
principal amount outstanding. All remaining amounts due for principal or
interest shall be due and payable on the Maturity Date.




4.  
In consideration for Lender’s agreements herein and as payment in full for all
interest due, owing or accrued with respect to the Notes through and including
the date hereof, Borrower’s parent company, Titan Global Holdings, Inc., a Utah
corporation (“Parent”), hereby agrees to issue 250,000 shares of Parent’s common
stock to Lender (the “Shares”). Such Shares shall be delivered to Lender within
five (5) business days of the date of this Agreement. In the event the Shares
are not delivered to the Lender within five (5) business days of the date of
this Agreement, it shall constitute an Event of Default under the Notes, thereby
permitting acceleration of all obligations due to the Lender.




5.  
The Notes shall be subordinate to the obligations of the Borrower to Greystone
Business Credit II LLC (“Greystone”), as set forth in the Subordination
Agreement between the Lender and Greystone of even date herewith.



 
 

--------------------------------------------------------------------------------

 
 

6.  
Payment of the obligations due under the Notes shall be guaranteed by Parent
pursuant to the Guaranty Agreement attached hereto as Exhibit A.

 

7.  
In connection herewith, the Amended and Restated Certificate of Designation of
Series A Preferred Stock in the form attached hereto as Exhibit B (the
“Designation”) shall be filed with the Secretary of State of the State of
Delaware within five (5) business days of the date of this Agreement and with
evidence of such filing to be provided to the Lender within such five day
period. In the event the Designation is not filed with the Secretary of State of
the State of Delaware within five (5) business days of the date of this
Agreement, with evidence of such filing to be provided to the Lender within such
five day period, it shall constitute an Event of Default under the Notes,
thereby permitting acceleration of all obligations due to the Lender.




8.  
The Company shall reimburse Lender for all out of pocket expenses (including
reasonable legal fees) directly incurred by Lender in connection with the
review, negotiation and documentation of this agreement and all related matters.
Payment of such amounts shall be made within 15 days of submission to the
Company of a written request and documentation reasonably sufficient to evidence
the expense. If payment is not made within such 15 day period, it shall
constitute an Event of Default under the Notes, thereby permitting acceleration
of all obligations due to the Lender.




9.  
The foregoing amendment shall be effective as of the date hereof.




10.  
There are no other amendments to the Notes.

 
[Intentionally Blank]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Borrower and Lender has caused this Amendment
No. 1 to the Notes to be signed in its name this 29th day of December, 2006.


OBLIO TELECOM, INC.


 
By: /s/ KURT JENSEN                       
Kurt Jensen, President


F&L LLP
 


By: /s/ SAMMY JIBRIN                   
 


Agreed and Accepted
As to Section 4:
TITAN GLOBAL HOLDINGS, INC.
 


By: /s/ BRYAN CHANCE  
Bryan Chance, President
 
 
 

--------------------------------------------------------------------------------

 
 